DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 11/3/21.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims discuss a device that falls under a machine in Step 1. 
In Step 2A, Prong One, the device falls under an abstract idea as a mental process with nothing more than a generic computer. 
Simply detecting environmental information, analyzing that data, predicting potential paths then determining an own vehicle path based on that data can be performed within a human mind even with the use of a generic computer does not recite any additional elements to integrate the judicial exception into a practical application in Step 2A, Prong Two. See MPEP § 2106.04(a)(2).
In Step 2B the claim does not recite additional claim elements that can amount to significantly more to overcome the Judicial Exception. The inclusion of a computing device to control a self-driving system does not provide sufficient details to overcome a generic computer capable of processing external information and generating predictions.
Therefore, the claim is not eligible subject matter.
Including claim amendments to recite some form of physical control implementation such as “operate, using the self-driving system, the autonomous vehicle based on the determined path” may overcome the rejection. Claim 10 still recites a computing device “configured to operate” the autonomous vehicle which does not actually perform any physical control but simply states that is has the ability to do so.  An explicit recitation of actual control function will overcome the rejection as written.

Dependent claims do not recite any further limitations that cause the claims to be patent eligible.  Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims are not patent eligible under the same rationale as provided for in the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saikyo et al. (US 2019/0265709) in view of Liang et al. (US 2020/0298891).

Regarding claims 1, 10, 11, and 20, Saikyo discloses a vehicle control device utilizing an external environment recognition unit including a control system for an autonomous vehicle, the control system comprising: a self-driving system; and one or more computing devices in communication with the self-driving system, the one or more computing devices including non-transitory, tangible computer-readable storage medium on which computer readable instructions of a program are stored, the instructions, when executed by one or more processors, cause the one or more processors to perform a method, being configured to (¶37 and Fig. 1 - fully automated driving vehicle corresponding to the recited self-driving system for an autonomous vehicle, element 68 corresponding to the recited storage medium for storing various instructions output from the controller 50): 
detect, using a detection system, a rail agent in a vicinity of the autonomous vehicle (¶52 and Fig. 1 – streetcar corresponding to the recited rail agent detected by element 16 corresponding to the recited detection system); 
determine one or more tracks on which the detected rail agent is possibly traveling (¶52 - the track laid area 122 corresponding to the recited one or more tracks on which the detected rail agent is possibly traveling); 
predict possible paths for the rail agent based on the determined one or more tracks (¶21-22 – different tracks including different stops corresponding to the recited predicted possible paths for the rail agent based on the determined one or more tracks); 
determine one or more motion plans for one or more probable paths from the possible paths (¶21-22 - track traveling vehicle stops or does not stop in the stop or whether the stop has or does not have a safety zone where the possibility of stopping or not corresponding to the recited one or more motion plans for the one or more probable paths from the possible paths); 
determine a path for the autonomous vehicle based on the path for the rail agent (¶21-23 – determining optimal offset amount based on the presence of absence of the track traveling vehicle in the stop and/or the form of the stop), 
operate, using the self-driving system, the autonomous vehicle based on the determined path (¶61 - the vehicle control unit 64 configured to perform the travel position control of the host vehicle 10 on the basis of the offset amount 0f that is set by the offset setting unit 60).
While Saikyo does detect its external environment and different possible positions and placements of different objects in its environment and reacts accordingly, it does not explicitly disclose identifying a most probable path or determining a likelihood of the other objects following the most likely path however Liang discloses a perception and motion prediction system for autonomous devices including determine a likelihood for each of the one or more probable paths based on each motion plan of the one or more motion plans including a most probable path associated with a highest likelihood (¶144-146 and Fig. 5 - the highest ranking predicted trajectories corresponding to the recited most probable path associated with a highest likelihood based on the one or more confidence scores associated with the one or more candidate trajectories and/or one or more trajectory predictions corresponding to the recited each motion plan. The combination of the streetcar system planning/reaction input of Saikyo with the motion planning prediction/likelihood assessment of Liang fully discloses the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the streetcar system planning/reaction input of Saikyo with the motion planning prediction/likelihood assessment of Liang in order to create a more accurate determination of the state of the representations of the environment over time (Liang - ¶3).

Regarding claims 2 and 12, Saikyo further discloses determine the one or more tracks on which the detected rail agent is possibly traveling based on a type of rail agent the detected rail agent is and a location of a track in relation to a location of the rail agent (¶41-49 – position, size, type, and travel direction of the other vehicle 100 that travels or stops near the host vehicle 10 are utilized to create the action plan that is optimal to the host vehicle 10 where the other vehicle could be a track traveling vehicle that travels along a track (or a streetcar railroad track) 124 laid in a track laid area 122 on a road, and ¶16-18 further utilizes the size and height of the vehicle to determine that it is a track traveling vehicle corresponding to the recited type of rail agent).

Regarding claims 3 and 13, Saikyo further discloses predict possible paths for the rail agent using a spatial search to identify all rail tracks in vicinity of the rail agent (¶53 - the radar 24 or the lidar 26 utilizes road surface reflectance R2 to detect the track laid area 122 corresponding to the recited spatial search to identify all the rail tracks in the vicinity of the streetcar corresponding to the recited rail agent).

Regarding claims 4 and 14, Saikyo further discloses predict the possible paths for the rail agent further based on connecting tracks to the determined one or more tracks (¶21-22 - track traveling vehicle stops or does not stop in the stop or whether the stop has or does not have a safety zone where the possibility of stopping or not where streetcar stops corresponding to the recited connecting tracks to predict the possible paths for the rail agent).
While Saikyo does detect its external environment and different possible positions and placements of different objects in its environment and reacts accordingly, it does not explicitly disclose predicting the path however Liang further discloses the highest ranking predicted trajectories corresponding to the recited most probable path associated with a highest likelihood based on the one or more confidence scores associated with the one or more candidate trajectories and/or one or more trajectory predictions corresponding to the recited each motion plan. The combination of the streetcar system planning/reaction input of Saikyo with the motion planning prediction/likelihood assessment of Liang fully discloses the elements as claimed (¶144-146 and Fig. 5).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the streetcar system planning/reaction input of Saikyo with the motion planning prediction/likelihood assessment of Liang in order to create a more accurate determination of the state of the representations of the environment over time (Liang - ¶3).

Regarding claims 5 and 15, Saikyo further discloses predict the possible paths for the rail agent further based on geometry of the determined one or more tracks and the connecting tracks (¶49 and Figs. 4-9 – paths are derived based on the alignment of the other vehicle/track laid area to the host vehicle including different parallel, curve, stop area geometry positioning corresponding to the recited geometry of the determined one or more tracks and the connecting tracks).

Regarding claims 6 and 16, Saikyo further discloses characteristics of the rail agent or one or more traffic control factors, (¶38 - detects the distance and the relative speed between the host vehicle 10 and peripheral objects corresponding to the recited characteristics of the rail agent as well as ¶41 - lane marks, median strips, facilities near the roads, spaces, and stops (streetcar stops or stations) corresponding to the recited traffic control factors).
Saikyo doesn’t explicitly disclose filtering the possible paths however Laing further discloses filtering the paths, the filtered possible paths being the one or more probable paths (¶101, ¶144-146 and Fig. 5 – motion planning/prediction system utilizes an optimization algorithm that considers cost data associated with a vehicle action as well as other objective functions (e.g., cost functions based on speed limits, traffic lights, and/or other aspects of the environment) corresponding to the recited filtering paths based on traffic control factors. The combination of the streetcar system planning/reaction input of Saikyo with the motion planning prediction/likelihood assessment of Liang fully discloses the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the streetcar system planning/reaction input of Saikyo with the motion planning prediction/likelihood assessment of Liang in order to create a more accurate determination of the state of the representations of the environment over time (Liang - ¶3).

Regarding claims 7 and 17, Saikyo further discloses the characteristics of the rail agent include positions of bogies or boxes relative to a given point of separate on a track along a possible path (¶49 and Figs. 4-9 – different alignments of the tracks and stops corresponding to the recited positions of bogies/boxes relative to a given point of separation on a track along a possible path since the difference between stopping or not stopping corresponds to different possible paths).

Regarding claims 8 and 18, Saikyo further discloses the one or more traffic control factors include a geometry of a track along a possible path (¶49 and Figs. 4-9 – paths are derived based on the alignment of the other vehicle/track laid area to the host vehicle including different parallel, curve, stop area geometry positioning corresponding to the recited geometry of the determined one or more tracks and the connecting tracks).

Regarding claims 9 and 19, Saikyo further discloses each of the one or more motion plans includes predicted speeds of the rail agent (¶38 - detects the distance and the relative speed between the host vehicle 10 and peripheral objects corresponding to the recited predicted speeds of the rail agent).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Manohar et al. (US 2021/0065551) discloses a system of predicting right of way and movements of a rail vehicle relative to another vehicle (¶187).

Urano et al. (US 2021/0041894) discloses an autonomous vehicle control system including the utilization of a train motion prediction system for calculating an intended trajectory (¶141).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J. REDA/Examiner, Art Unit 3665